Title: From Alexander Hamilton to the Agents of the State of New York for Managing the Controversy with the Commonwealth of Massachusetts, [18 November 1788]
From: Hamilton, Alexander
To: Agents of the State of New York for Managing the Controversy with the Commonwealth of Massachusetts



[New York, November 18, 1788]



The Agents of the State of New York
}


for managing the controversy with the


Commonwealth of Massachusettes



To Alexander Hamilton Dr.



1785




For my services in examining the controversy collecting testimony and drawing brief for the hearing. The time spent in this business I cannot precisely determine but to the best of my recollection and Judgment it must have exceeded in the whole five weeks say however 35 days at






£3.4 per day
£112.





N. B. I received no retainer

New York   November 18th.   1788
Alexander Hamilton
